DETAILED ACTION
This office action is responsive to request for continued examination filed on July 15, 2021 in this application Lei et al., U.S. Patent Application No. 16/560,362 (Filed September 4, 2019) claiming priority to TW107137729 (10/25/2018) (“Lei”).  Claims 1 – 12 were pending.  Claims 1 and 12 are amended.  Claims 1 – 12 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on July 15, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pgs. 9 - 10 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach transmitting the update in an ordered sequence of segments, Examiner respectfully neither agrees nor disagrees, however in the interests of compact prosecution prior art reference Shelton is added which teaches these steps.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Shelton teaches that a device software update is transmitted in the order of its file segments by first transmitting the first address where a first Shelton at ¶ 0042 and fig. 3.  Therefore, the prior art teaches transmitting the update in an ordered sequence of segments.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al., United States Patent Application Publication No. 2016/0380819 (Published December 29, 2016, filed June 26, 2015) (“Burger”), in view of Shelton, United States Patent Application Publication No. 2006/0080654 (Published April 13, 2006, filed September 30, 2005) (“Shelton”) and Seminario et al., United States Patent Application Publication No. 2017/0220404 (Published August 3, 2017, filed February 1, 2017) (“Seminario”).

Claims 1 and 12
With respect to claims 1 and 12 Burger teaches the invention as claimed including a method for remotely updating firmware of a field programmable gate array (FPGA), the FPGA electrically connected to a controller, and including a storage and 5a processor, the storage having a plurality of update-storage areas, the processor electrically connected to the storage and the controller, the controller communicable with a remote device via a communication network, the remote device being used to 10sequentially transmit plural entries of configuration data to the controller, the method comprising steps of:
(A) transmitting, by the controller after receiving one of the entries of configuration data transmitted by the remote device… a storing instruction and said 15one of the  entries of configuration data to the processor, the entries of configuration data corresponding to the update file, each of the entries of configuration data recording a respective one of file segments into which the update file is divided… and location information 20which indicates a location of a respective one of the update-storage areas;  {An FPGA firmware update method transmits an update firmware from a remote device via a network to a network interface on an FPGA device, where the network interface sends the update to the FPGA and the update specifies entries of configuration data and updates the FPGA.  Burger at ¶ 0027; id. at ¶¶ 0041, 0048, 0050, 0148 (configuration of FPGA storage areas).}
 (B) by the processor based on the storing instruction and said one of the entries of configuration data, performing an updating subtask to store the file segment 25recorded in said one of the entries of configuration data in one of the update-storage areas indicated by the location information recorded in said one of the20 entries of configuration data; {The Burger at ¶¶ 0050, 0148 (configuration of FPGA storage areas); id. at claim 6 (detecting an error).}
However, Burger does not explicitly teach the limitation:
[transferring configuration data] according to an order of a sequence in which an update file is divided into file segments,…in the order of the sequence,…in the order of the sequence. {Shelton does teach this limitation.  Shelton teaches that the firmware update method, as taught by Burger may include where a device software update is transmitted in the order of its file segments by first transmitting the first address where a first segment is to be stored, then transmitting the first segment, and then repeating with a following address and a following segment until all the segments have been transferred.  Shelton at ¶ 0042 and fig. 3.
Burger and Shelton are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to install software updates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a firmware update method, as taught in Burger, with transmitting the update in segments, as taught in Shelton.  Shelton teaches that transmitting in segments allows for acknowledgement by the receiving device after each segment.  Id at 0042.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a firmware update method, as taught in Burger, with transmitting the update in segments, as taught in Shelton, for the purpose using a reliable data transfer method to transfer a firmware update reliably.}
However, Burger and Shelton does not explicitly teach the limitation:
(C) determining, by the controller, whether the processor has successfully completed the updating subtask;  5(D) by the controller when it is determined that the processor has successfully completed the updating subtask, generating a partial-update-success message, and transmitting the partial-update-success message to the remote device so as to enable the remote device to 10determine whether all of the entries of configuration data corresponding to the update file have been transmitted to the controller and to transmit, when it is determined that not all of the entries of configuration data corresponding to the update file have been 15transmitted to the controller, a next one of the entries of configuration data to the controller {Seminario does teach this limitation.  Seminario teaches that the firmware update method, as taught by Burger and Shelton may include validation of the firmware including detection of an installation error, partial installation, or successful installation.  Seminario at ¶¶ 0014 (validate); id. at ¶¶ 0027, 0028, 0373 (partial installation leading to temporary error or reversion); id. at ¶¶ 0016 & 0019 (error message is transmitted); id. at ¶ 0082 (FPGA).
Burger, Shelton, and Seminario are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to install FPGA software.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for FPGA firmware installation, as taught in Burger and Shelton, with validating the installation, as taught in Seminario.  Seminario teaches that error detection results in not executing the failed installation.  Id at Abstract.  Therefore, one having ordinary skill in the art would have been motivated to Burger and Shelton, with validating the installation, as taught in Seminario, for the purpose of combining a known FPGA validation method with an FPGA installation procedure.}


Claim 2
With respect to claim 2, Burger, Shelton, and Seminario teach the invention as claimed, including:
prior to step (A), further comprising:  20(E) transmitting, by the controller after receiving said one of the entries of configuration data  transmitted by the remote device, an erasing instruction and the location information recorded in said one of the entries of configuration data to the processor; and  25(F) by the processor based on the erasing instruction and the location information, performing an erasing subtask to erase all of data stored in the one of the21 update-storage areas indicated by the location information.  Application No. 15/628,480Filed June 20, 2017 Page 3of6{Update erases the previous firmware as it is installed.  Burger at ¶ 0027; id. at ¶¶ 0041, 0050, 0148 (configuration of FPGA storage areas); id. at claim 6 (detecting an error); id. at ¶ 0038 (FPGA may be erasable).}

Claim 3
With respect to claim 3, Burger, Shelton, and Seminario teach the invention as claimed, including:
subsequent to step 5(F), further comprising: (G) determining, by the processor, whether the processor has successfully completed the erasing subtask; (H) by the processor when it is determined that the 10processor has successfully completed the erasing subtask, generating an erase-success message, and storing the erase-success message in the storage; (I) determining, by the controller, whether the storage stores the erase-success message so as to 15determine whether the processor has completed the erasing subtask; and (J) by the controller when it is determined that the storage does not store the erase-success message, generating an update-failure message, and transmitting 20the update-failure message to the remote device, wherein when it is determined by the controller in step (I) that the storage stores the erase-success message, step (A) is to be performed.  Page 3of6{Update erases the previous firmware as it is installed and reports a failure in the erasure as a failure of the updating process.  Burger at ¶ 0027; id. at ¶¶ 0041, 0050, 0148 (configuration of FPGA storage areas); id. at ¶ 0038 (FPGA may be erasable); id. at claim 6 (detecting an error); id. at ¶ 0159 (failure detection).}

Claim 4
With respect to claim 4, Burger, Shelton, and Seminario teach the invention as claimed, including:
the storage storing a plurality of flags each of which corresponds to a respective one of the update-storage areas, and each22 of which has one of a first predetermined flag value indicating that the respective one of the update-storage areas is allowed to be written and a second predetermined flag value indicating that the respective one of the 5update-storage areas is disallowed to be written, each of the flags having the second predetermined flag value by default, the method, prior to step (E), further comprising: (K) updating, by the controller based on the location 10information recorded in said one of the entries of configuration data, one of the flags corresponding to the one of the update-storage areas indicated by the location information to have the first predetermined flag value.  Page 3of6{Flags are set to indicate if the update can be applied, the validation status, and if reboot is approved.  Seminario at ¶¶ 0014 (validate); id. at ¶¶ 0027, 0028, 0373 (partial installation leading to temporary error or reversion); id. at ¶ 0016 (error message is transmitted); id. at ¶ 0082 (FPGA).}

Claim 5
With respect to claim 5, Burger, Shelton, and Seminario teach the invention as claimed, including:
wherein step (D) includes updating, by the controller when it is determined that the processor has successfully completed the updating subtask, said one of the flags 20corresponding to the one of the update-storage areas indicated by the location information recorded in said one of the entries of configuration data to have the second predetermined flag value.  Page 3of6{Flags are set to indicate if the update can be applied, the validation status, and if reboot is approved.  Seminario at ¶¶ 0014 (validate); id. at ¶¶ 0027, 0028, 0373 (partial installation leading to temporary error or reversion); id. at ¶ 0016 (error message is transmitted); id. at ¶ 0082 (FPGA).}

Claim 7
With respect to claim 7, Burger, Shelton, and Seminario teach the invention as claimed, including:
the controller 10storing a count value and a threshold value, the method, subsequent to step (C), further comprising: (N) by the controller when it is determined that the processor has not successfully completed the updating subtask, adding one to the count value, and determining 15whether the count value is greater than the threshold value; and (O) proceeding to step (A) when it is determined that the count value is not greater than the threshold value, wherein step (D) includes initializing the count 20value by the controller.  Page 3of6{During the reboot phase of updating firmware the firmware may be checked to see if it was not successful (“bad”) a predetermined number of times until it either succeeds or until a threshold count is reached at which point a reinstall is attempted.  Seminario at ¶¶ 0372 & 0373.}

Claim 8
With respect to claim 8, Burger, Shelton, and Seminario teach the invention as claimed, including:
subsequent to step (N), further comprising: (P) by the controller when it is determined that the 25count value is greater than the threshold value, initializing the count value and transmitting an update-failure message to the remote device.   Page 3of6{During the reboot phase of updating firmware the firmware may be checked to see if it was not successful (“bad”) a predetermined number of times until it either succeeds or until a threshold count is reached at which point a reinstall is attempted.  Seminario at ¶¶ 0372 & 0373.}

Claim 9
With respect to claim 9, Burger, Shelton, and Seminario teach the invention as claimed, including:
subsequent to step (B) and prior to step (C), further comprising: (Q) determining, by the processor, whether the file 5segment recorded in said one of the entries of configuration data has been successfully stored in the one of the update-storage areas indicated by the location information; and (R) by the processor when it is determined that the 10file segment recorded in said one of the entries of configuration data has been successfully stored in the corresponding one of the update-storage areas, generating a store-success message and storing the store-success message in the storage, 15wherein step (C) includes determining, by the controller, whether the storage stores the store-success message so as to determine whether the processor has successfully completed the updating subtask.  {Firmware is validated including detection of an installation error, partial installation, or successful installation.  Seminario at ¶¶ 0023 & 0196 (track download and successful saving of firmware); id. at ¶¶ 0014 (validate); id. at ¶¶ 0027, 0028, 0373 (partial installation leading to temporary error or reversion); id. at ¶ 0016 (error message is transmitted); id. at ¶ 0082 (FPGA).}

Claim 10
With respect to claim 10, Burger, Shelton, and Seminario teach the invention as claimed, including:
(S) transmitting, by the remote device, a version request that is related to a current version of the firmware being executed by the FPGA to the controller 25after a predetermined time interval has elapsed since the remote device transmits a restarting instruction to the controller;  25 (T) obtaining, by the controller via the FGPA in response to receipt of the version request, a version identifier that is specific to a version of the firmware and that is recorded in the update file which is stored 5in an execution location in the storage of the FPGA; (U) transmitting, by the controller, the version identifier to the remote device; and (V) determining, by the remote device, whether the firmware of the FPGA has been correctly updated based 10on a comparison between the version identifier thus requested and another version identifier that is recorded in the update file which was transmitted by the remote device to the controller.    {The version of firmware operating on the FPGA may be monitored by a remote device such as a configuration service 1502 to identify when the current operating version need to be changed.  Burger at ¶¶ 00121, 0135, 0137.
EN: “The transitional term “comprising”…is inclusive or open-ended and does not exclude additional, run recited elements or method steps” and thus includes where the claimed “version identifier” is an identification of the entire version of firmware running rather than simply a text string or integer that specifies a version number.  MPEP at 2111.03 (I).}

Claim 11
With respect to claim 11, Burger, Shelton, and Seminario teach the invention as claimed, including:
(W) by the controller after the FPGA has executed the update file, obtaining a version identifier that is specific to a current version of the firmware being executed by the FGPA and that is recorded in the update 20file which is stored in an execution location in the storage of the FPGA, and storing the version identifier; and (X) by the controller when the remote device transmits a version request that is related to the current 25version of the firmware being executed by the FPGA to the controller, transmitting the version identifier to the remote device so as to enable the remote device to26 determine whether the firmware of the FPGA has been correctly updated based on the version identifier.   {The version of firmware operating on the FPGA may be monitored by a remote device such as a configuration Burger at ¶¶ 00121, 0135, 0137.
EN: “The transitional term “comprising”…is inclusive or open-ended and does not exclude additional, run recited elements or method steps” and thus includes where the claimed “version identifier” is an identification of the entire version of firmware running rather than simply a text string or integer that specifies a version number.  MPEP at 2111.03 (I).}


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Shelton, Seminario, and Conrad et al., United States Patent Application Publication No. 2016/0036814 (Published February 4, 2016, filed October 14, 2015) (“Sem Conrad inario”).

Claim 6
With respect to claim 6, Burger, Shelton, and Seminario teach the invention as claimed, however, Burger, Shelton, and Seminario do not explicitly teach the limitation:
the controller storing an entry of reference account data, the method, prior to step (A), further comprising:  23 (L) determining, by the controller after receiving an entry of asserted account data from the remote device, whether the entry of asserted account data matches the entry of reference account data; and  5(M) proceeding to step (A) when it is determined that the entry of asserted account data matches the entry of reference account data.   {Conrad does teach this limitation.  Conrad teaches that the firmware update method, as taught by Burger, Shelton, and Seminario may include where a controller that receives account information, such as a lock that verifies firmware using a received encrypted account profile, may use the account information present on the controller to match with the received account information, such as by the lock decrypting the received account information using a stored key and seeing if the account information matches source account information of which the lock is already aware.  Conrad at ¶¶ 0138 & 0139; id. at ¶¶ 0160, 0166, 0168 (transferring update in segments).
Burger, Shelton, Seminario, and Conrad are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to install FPGA software.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for FPGA firmware installation, as taught in Burger, Shelton, and Seminario, with validating account information, as taught in Conrad.  Seminario teaches that stored account information, such as “a saved CRC value stored in the at least one memory” is used to validate the firmware prior to installation.  Id. at ¶ 0023.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for FPGA firmware installation, as taught in Burger, Shelton, and Seminario, with validating account information, as taught in Conrad, for the purpose of validating received firmware using account information.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 30, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199